Exhibit 10.34

[NAME OF EXECUTIVE]

STOCK OPTION AGREEMENT

This Agreement is between                                          
                (the “Executive”) and Host Hotels & Resorts, Inc. (“Company”), a
Maryland corporation, and governs an award made to the Executive pursuant to the
Host Hotels & Resorts 2009 Comprehensive Stock and Cash Incentive Plan (the
“Plan”). The Company and the Executive agree as follows:

1. Stock Option Award. On May 14, 2009 (the “Grant Date”) the Company awarded
the Executive the option to purchase                          shares of the
Company’s Common Stock (the “Option”) at an exercise price equal to
$             per share (the “Per Share Exercise Price”), which Option shall
vest and become exercisable according to the terms and conditions of this
Agreement. This Option is not intended to be an Incentive Stock Option.

2. Vesting. Subject to this paragraph, the Option will vest and may be exercised
as follows:

 

  a)              shares on December 31, 2010; and

 

  b)              shares on December 31, 2011.

Except as provided in Section 5, upon Executive’s Termination of Service his or
her right to vest in the Option shall terminate and any unvested portion of the
Option shall be forfeited.

3. Exercise Period. The Option may not be exercised until vested. Once vested,
the vested portion of the Option may be exercised in whole or in part, at any
time, but may only be exercised for whole shares. However, the vested portion of
the Option must be exercised, if at all, prior to the earlier of:

 

  a) one year following Executive’s Termination of Service with the Company by
reason of death or Disability;

 

  b) six months following Executive’s Termination of Service for any reason
other than death or Disability; and

 

  c) the tenth anniversary of the Grant Date;

and, if not exercised prior thereto, shall terminate and no longer be
exercisable.

4. Exercise Terms. The Option will be deemed exercised upon Executive’s
completing the exercise procedures established by the Company and payment of the
Per Share Exercise Price for each share of Common Stock being purchased upon
exercise of the Option, plus any applicable tax withholding to the Company as
provided in Section 6 below. Payment may be made in (a) cash; (b) with the
consent of the Committee, shares of Common Stock having a Fair Market Value
equal to the aggregate exercise price, or (c) broker assisted cashless exercise,
as permitted by the Plan.



--------------------------------------------------------------------------------

[Name of Executive]

2009 Stock Option Agreement

 

5. Termination Policy. This Agreement is not an employment contract. This
Agreement is, however, a contract creating enforceable rights between the
Company (and any successor) and the Executive regarding the Option. This
Agreement is subject to the “Host Hotels & Resorts Severance Plan for
Executives” (the “Severance Plan”), attached hereto as Exhibit A. If the
Executive’s employment with the Company is terminated for Cause (as defined in
the Severance Plan) or by the Executive without Good Reason (as defined in the
Severance Plan), then the unvested portion of the Option shall be forfeited and
be no longer exercisable. If the Executive’s employment with the Company is
terminated by (i) reason of the Executive’s death, (ii) Disability, (iii) the
Company without Cause or (iv) the Executive with Good Reason, then all shares
subject to the Option shall vest and become exercisable.

6. Withholding. The Company has the authority to deduct or withhold, or require
Executive to remit to the Company, an amount sufficient to satisfy applicable
federal, state, local and foreign taxes arising from exercise or vesting of the
Option. Executive may satisfy such tax withholding obligation, in whole or in
part, by either: (i) electing to have the Company withhold shares otherwise to
be delivered with a Fair Market Value equal to the minimum amount of the tax
withholding obligation; (ii) paying the withholding amount in cash to the
Company; or (iii) with the consent of the Committee surrendering to the Company
previously owned Common Stock with a Fair Market Value equal to the minimum
amount of the tax withholding obligation.

7. Not Transferable. Except as otherwise permitted by the Plan, this Option is
not transferable except by will or the laws of descent and distribution.

8. Other Long-Term Incentive Awards. The Executive understands and agrees that
the Option granted pursuant to this Agreement are in lieu of any other Options
for the period 2009 – 2011, and that the Executive is not entitled to receive
any additional stock option awards (other than awards granted in February,
2009). The Committee reserves the right to make additional long-term incentive
awards to individuals in cases where it believes doing so is in the best
interests of the Company and its shareholders.

9. The Plan. The Option is granted in accordance with and subject to the Plan.
The terms of this Agreement are intended to be in full accordance with the Plan.
However, in the event of any potential conflict between any term of this
Agreement and the Plan, this Agreement shall automatically be amended to comply
with the terms of the Plan. All defined terms used in this Agreement which are
otherwise not defined herein shall have the meaning set forth in the Plan.

10. Modifications to the Agreement. This Agreement represents the full and
complete understanding between the Executive and the Company and this Agreement
cannot be modified or changed by any prior or contemporaneous or future oral
agreement of the parties. This Agreement shall only be modified by the express
written agreement of the parties.

 

2



--------------------------------------------------------------------------------

[Name of Executive]

2009 Stock Option Agreement

 

11. Governing Law. This Agreement shall be governed by the law of the State of
Maryland without regard to choice of law or conflict of law rules.

12. Designation of Beneficiary. The Executive may designate a beneficiary in the
space provided at the end of this Agreement.

13. No Guarantee of Continued Service. BY SIGNING THIS AGREEMENT EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN ELIGIBLE INDIVIDUAL AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN ELIGIBLE INDIVIDUAL FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH HIS OR HER RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE THE RELATIONSHIP AS AN ELIGIBLE INDIVIDUAL AT
ANY TIME, WITH OR WITHOUT CAUSE.

14. Confidential Information. In consideration of the grant of the Option, the
Executive hereby agrees that the Company has made and will make available to the
Executive, and the Executive will have access to, certain Confidential
Information (as defined herein) of the Company and its affiliates. The Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by the Executive during the course of the Executive’s employment with
the Company or otherwise, whether developed by the Executive alone or in
conjunction with others or otherwise, shall be and is the property of the
Company and its affiliates. Accordingly, the Executive shall at all times keep
all Confidential Information confidential and will not use such Confidential
Information other than in connection with the Executive’s discharge of his/her
employment with the Company, and will safeguard the Confidential Information
from unauthorized disclosure. This covenant is not intended to, and does not
limit in any way the Executive’s duties and obligations to the Company under
statutory and common law not to disclose or make personal use of the
Confidential Information or trade secrets. For the purposes of this Agreement,
“Confidential Information” shall mean all confidential and proprietary
information of the Company, and its affiliates, including, without limitation,
the Company’s contractor, customer, supplier and vendor lists and information,
marketing strategies, pricing policies or characteristics, product or product
specifications, designs, software systems, leasing costs, cost of equipment,
business or business prospects, plans, proposals, codes, marketing studies,
research, reports, investigations, trade secrets or other

 

3



--------------------------------------------------------------------------------

[Name of Executive]

2009 Stock Option Agreement

 

information of similar character. For purposes of this Agreement, Confidential
Information shall not include (i) information which is generally available to
the public, (ii) information obtained by the Executive from third persons other
than employees of the Company, its subsidiaries, and affiliates not under
agreement to maintain the confidentiality of the same, and (iii) information
which is required to be disclosed by law or legal process.

 

Accepted by the Executive:     For the Company:

 

   

 

[Name]         Date:  

 

    Date:  

 

Beneficiary:  

 

      Relationship:  

 

     

 

4